11/19/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                       Assigned on Briefs September 15, 2020

    STATE OF TENNESSEE v. ANTHONY DEWIGHT WASHINGTON

                Appeal from the Criminal Court for Davidson County
                  No. 2010-C-1906 Cheryl A. Blackburn, Judge
                     ___________________________________

                           No. M2020-00268-CCA-R3-CD
                       ___________________________________


Defendant, Anthony Dewight Washington, appeals as of right from the trial court’s
summary dismissal of his Tennessee Rule of Criminal Procedure 36 motion to correct a
clerical error in the judgment of his conviction for the offense of possession, in a drug-
free zone, of 0.5 gram or more of cocaine for sale. After review of the appellate record
and the briefs filed by the parties, we affirm the judgment of the trial court pursuant to
Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed
   Pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals

THOMAS T. WOODALL, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ALAN E. GLENN, JJ., joined.

Anthony Dewight Washington, Pro Se, Hartsville, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior
Assistant Attorney General; Glenn R. Funk, District Attorney General; and Megan King,
Assistant District Attorney General, for the appellee, State of Tennessee.

                             MEMORANDUM OPINION

       As pertinent to this appeal, Defendant was indicted for the May 14, 2010 offense
of possession “with intent to sell or deliver 0.5 gram or more of a substance containing
cocaine” in a drug-free zone, a Class B felony. A jury convicted Defendant as charged,
and he was sentenced to serve thirty years as a persistent Range III offender. The
judgment of the trial court was affirmed on appeal. State v. Anthony Dewight
Washington, No. M2011-02678-CCA-R3-CD, 2012 WL 6115589 (Tenn. Crim. App.
Dec. 10, 2012).
        Defendant argues that the clerical error is that the judgment states that both the
offense for which he was charged and the offense for which he was convicted was
possession of more than 0.5 gram of cocaine for sale in a drug-free zone. In Defendant’s
motion, he asserts that he was actually found guilty by the jury of two offenses charged in
one count: both (1) possession with intent to sell 0.5 gram or more of cocaine in a drug-
free zone, and (2) possession with intent to deliver 0.5 gram or more of cocaine in a drug-
free zone. Defendant argues in his motion that there should be “two separate uniform
judgment documents to reflect the juries [sic] verdict of guilty as charged which is ‘sale
or delivery’ in this particular case to reflect the juries [sic] true verdict.” Defendant states
in his motion that he wants the erroneous judgment corrected so that he can “challenge
the juries [sic] true verdict in any collateral proceeding.”

        The State argues that Defendant was not convicted of two offenses, but was
indicted for, and convicted of, only one offense: possession of 0.5 gram of cocaine, with
the intent to either sale or deliver the cocaine (as opposed to possession of the cocaine for
personal use), and committed the offense within a drug-free zone. The State relies upon
Justice v. State, No. M2012-00183-CCA-R3-PC, 2013 WL 1965999 (Tenn. Crim. App.
May 13, 2013), perm. app. denied (Tenn. Oct. 16, 2013). In Justice, a panel of this court
held that in an indictment charging the same language as in Defendant’s indictment,

        the Petitioner was charged with possession with the intent to sell or
        deliver, an offense in its own subpart. [citations omitted] The
        indictment charged the Petitioner with the crime of possession, not with
        the separate crimes of delivery and sale, and listed two different intents.

Id. at *10.

       The offense of possession of a controlled substance with intent to sell or deliver
can be committed with either of these listed intents, and if evidence of one of the two
intents is proven beyond a reasonable doubt, “the jury can convict although uncertain of
which intent existed.” Id.

                                      CONCLUSION

        Defendant’s assertion that there is a clerical error in the judgment of conviction is
without merit. Accordingly, the judgment of the trial court summarily denying the
motion is affirmed. As this opinion will have no precedential value, and it is an appeal
from a judgment rendered by the trial court without a jury, it was not a determination of
guilt, and the record does not preponderate against the trial court’s ruling, and there is no

                                             -2-
error of law which requires reversal of the trial court’s judgment, we affirm pursuant to
Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

                                  ____________________________________________
                                  THOMAS T. WOODALL, JUDGE




                                          -3-